        Case 1:19-cv-00332-FJS-CFH Document 24 Filed 04/27/20 Page 1 of 7




                               CIVIL CASE MANAGEMENT PLAN


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------------------
ANDREA J. NUSSINOW

v.
                                                           NO._______:_______CV_________
                                                                  1        19  332


COUNTY OF COLUMBIA, ET AL.
--------------------------------------------------------

IT IS HEREBY ORDERED that, pursuant to Rule 16(b), Federal Rules of Civil Procedure, a
status and scheduling conference will be held in this case before the
Honorable________________________________,
             Christian F. Hummel                      United States Magistrate Judge on
______________________, ______________ at ____:__M.
                     May  1      2020           10:00 A at the United States Courthouse, Room
No__________,
   telephonic        at_____________________,
                        Albany                New York.

Counsel for all parties or individuals appearing pro se in the above-captioned action are directed to
confer in accordance with Fed. R. Civ. P. 26(f) with respect to all of the agenda items listed below,
no later than twenty-one (21) days before the scheduled Rule 16 Conference. Following that Rule
26(f) conference, a report of the results of the conference, in the format set forth below, must be filed
with the clerk no later than seven (7) days prior to the scheduled Rule 16 conference with the Court.
Matters which the Court will discuss at the status conference will include the following: (insert a
separate subparagraph as necessary if parties disagree):

1) JOINDER OF PARTIES: Any application to join any person as a party to this action shall
be made on or before the _______
                            26   day of _________________,
                                           June            ___________.
                                                           2020




2) AMENDMENT OF PLEADINGS: Any application to amend the pleadings to this action
shall be made on or before the _______
                                 26    day of _________________,
                                                 June            _________.
                                                                 2020




3) DISCOVERY: All discovery in this action shall be completed on or before the _________
                                                                                 26

day of ___________________, ___________. (Discovery time table is to be based on the
              March         2021

complexity of the action)


4) MOTIONS: All motions, including discovery motions, shall be made on or before the
________
    28    day of ___________________,
                         May          ___________.
                                      2021           (Non-Dispositive motions including
discovery motions may only be brought after the parties have complied with Section IX of
General Order #25)
       Case 1:19-cv-00332-FJS-CFH Document 24 Filed 04/27/20 Page 2 of 7




5) PROPOSED DATE FOR THE COMMENCEMENT OF TRIAL: The action will be
ready to proceed to trial on or before the ______day of________________, _________. It is
anticipated that the trial will take approximately ______
                                                    5-8   days to complete. The parties request
that the trial be held in _______________, N.Y.
                             Albany

(The proposed date for the commencement of trial must be within 18 months of the filing
date).


6) HAVE THE PARTIES FILED A JURY DEMAND:                           ✔ (YES)          (NO)


7) DOES THE COURT HAVE SUBJECT MATTER JURISDICTION? ARE THE
PARTIES SUBJECT TO THE COURT'S JURISDICTION? HAVE ALL PARTIES BEEN
SERVED?
Yes.



8) WHAT ARE THE FACTUAL AND LEGAL BASES FOR PLAINTIFF'S CLAIMS
AND DEFENDANT'S DEFENSES (INCLUDE COUNTERCLAIMS & CROSSCLAIMS,
IF APPLICABLE)?
Plaintiff alleges that: (i) all Defendants violated 42 U.S.C. Section 1983; (ii) the
individual Defendants engaged in negligent infliction of emotional harm against her; (iii)
Defendant Humane Society is liable for the individual Defendants' actions under
Respondeat Superior; and (iv) all Defendants are liable for punitive damages.
Defendant Columbia County maintains that Plaintiff will be unable to prove her claim
for municipal liability. The other named defendants maintain that plaintiff will be unable
9)
to WHAT      FACTUAL
   prove either          ANDor
                 her liability  LEGAL   ISSUES
                                  damages        ARE GENUINELY IN DISPUTE?
                                           claims.
Defendants maintains that all material allegations raised in plaintiff’s Complaint are in
dispute. Plaintiff agrees with the above statement.




10) CAN THE ISSUES IN LITIGATION BE NARROWED BY AGREEMENT OR BY
MOTIONS? ARE THERE DISPOSITIVE OR PARTIALLY DISPOSITIVE ISSUES
APPROPRIATE FOR DECISION ON MOTION?

Defendants anticipate filing dispositive motions for summary judgment at the close of
discovery. Plaintiff does not believe that is possible at this time.
      Case 1:19-cv-00332-FJS-CFH Document 24 Filed 04/27/20 Page 3 of 7




11) WHAT SPECIFIC RELIEF DO THE PARTIES SEEK? WHAT ARE THE
DAMAGES SOUGHT?
Plaintiff seeks at least $1 million in compensatory damages and at least $10 million in
punitive damages. Defendants seek dismissal of all claims.


12) DISCOVERY PLAN:

       A.     Mandatory Disclosures

       The parties will exchange the mandatory disclosures required under Rule 26(a)(1)
       at least seven (7) days prior to the date of the Rule 16 conference, unless they have
       obtained prior approval from the assigned Magistrate Judge to extend that
       deadline.

       B.     Subjects of Disclosure

       The parties jointly agree that discovery will be needed to address the following
subjects:

The facts and circumstances surrounding the events in question, witnesses, and any
other information relevant to plaintiff’s allegations that plaintiff’s constitutional rights
were violated and/or that defendants were negligent in any fashion.
Case 1:19-cv-00332-FJS-CFH Document 24 Filed 04/27/20 Page 4 of 7




C.     Discovery Sequence

Describe the parties’ understanding regarding the timing of discovery, and state
whether it is anticipated that discovery will be phased to address different issues in
stages.
No sequencing of discovery is necessary.




D.     Written Discovery

Describe the written discovery demands which the parties contemplate serving
under Rules 33, 34 and 36, including when they will be promulgated, the areas to be
covered, and whether there is any need for any party to exceed the number of
interrogatories permitted under Rule 33.
The parties intend to serve interrogatories and requests for production of
documents. There is no known need, at this time, to exceed the number of
interrogatories permitted under Rule 33.




E.     Depositions

Set forth the parties’ expectations regarding depositions, including the approximate
number to be taken, their location, a general description of the deponents, and an
indication of whether any non-party fact depositions are anticipated.
The parties currently intend to take depositions of all parties and identified
witnesses. The number of depositions to be conducted appears to be
approximately 25 but may change following the exchange of initial discovery and
completion of party depositions.
F.     Experts

Set forth the parties’ expectations regarding the retention of experts, and identify
any particular issues to be addressed by the court concerning the retention and
exchange of the information regarding experts, including whether the parties seek a
variance from the expert disclosure requirements of the form uniform pretrial
scheduling order typically issued by the court (i.e.,initial expert disclosure at least
ninety days, responsive expert disclosures at least forty-five days, and rebuttal
reports due at least thirty days, before the close of discovery).

The parties do not anticipate any need for a variance from the standard expert
disclosure as will be set forth in the Uniform Pre-Trial Scheduling Order to be
entered by the Court.
Case 1:19-cv-00332-FJS-CFH Document 24 Filed 04/27/20 Page 5 of 7




G.     Electronic Discovery

Set forth the parties’ understanding and expectations regarding discovery of
electronically stored information. This description should include any agreements
reached with respect to the retention of electronically stored information and the
manner in which it will be produced, if requested. The parties should also identify
any agreements regarding the manner in which electronically stored information
subject to claims of privilege or work product protection will be handled, and
whether a court order will be requested, either on stipulation or otherwise, to
address this issue. If an agreement has been reached on the entry of such an order,
provide a brief description of the provisions which will be included in a proposed
order.
The parties have not reached any specific agreements with respect to the
discovery and production of electronically stored information at this time. The
parties agree to produce electronically stored information in accordance with the
requirements of Federal Rules of Civil Procedure. The parties have initiated
efforts to preserve relevant records whether in an electronically stored format or
otherwise.

H.     Protective Orders

If the parties anticipate requesting a protective order from the court pursuant to
Rule 26(c), describe the basis for the request and nature of the proposed protective
order.

In the event plaintiff seeks materials protected by Civil Service Law and/or other
privacy statutes, defendants will prepare a Protective Order for plaintiff’s
approval and submission to the Court.

I.            Anticipated Issues Requiring Court Intervention

Provide a brief description of any discovery related issues which, the parties
reasonably anticipate, may require court intervention.

No need for Court intervention is anticipated at this time. The parties will work in
good faith to resolve discovery issues within the requirements of the Local Rules.
      Case 1:19-cv-00332-FJS-CFH Document 24 Filed 04/27/20 Page 6 of 7




13) IS IT POSSIBLE TO REDUCE THE LENGTH OF TRIAL BY STIPULATIONS,
USE OF SUMMARIES OR STATEMENTS, OR OTHER EXPEDITED MEANS OF
PRESENTING EVIDENCE? IS IT FEASIBLE AND DESIRABLE TO BIFURCATE
ISSUES FOR TRIAL?
Defendants will seek bifurcation in the event the claims against them are not dismissed
on a future motion for summary judgment. Plaintiff does not believe at this time that
such reduction is possible.

14) ARE THERE RELATED CASES PENDING BEFORE THE JUDGES OF THIS
COURT?

No.




15) IN CLASS ACTIONS, WHEN AND HOW WILL THE CLASS BE CERTIFIED?

Not Applicable.




16) WHAT ARE THE PROSPECTS FOR SETTLEMENT? Please circle below the
prospect for settlement:


              1    2    3    4    5    6    7     8    9    10
              (VERY UNLIKELY)º º º º º º º º º º º º (LIKELY)
                                    end of discovery
       CANNOT BE EVALUATED PRIOR TO _______________ (DATE)

       HOW CAN SETTLEMENT EFFORTS BE ASSISTED?
Unknown at this time although plaintiff's counsel has been asked to provide an initial
good faith settlement demand. The parties may ask the magistrate judge for assistance.

(Do not indicate any monetary amounts at this time, settlement will be explored by the
Magistrate Judge at the time of the initial status conference)


COMPLETE QUESTION 17 ONLY IF YOUR FILING ORDER COVER SHEET WAS CHECKED AS AN ADR
TRACK CASE - Subject to Mandatory Mediation under General Order #47.
         Case 1:19-cv-00332-FJS-CFH Document 24 Filed 04/27/20 Page 7 of 7



17) IF YOUR CASE WAS SELECTED AS A QUALIFYING MANDATORY MEDIATION CASE,
CONFIRM THAT YOU HAVE:

          A.           Reviewed General Order #47 ? ✔YES             NO
          B.           Reviewed the List of Court Approved Mediators available on the NDNY website? ✔ YES            NO
          C.           Prepared to discuss with the Court, at the conference, whether your case should be opted out of the
                       program.     YES ✔ NO
          D.           Discussed the time frame needed to complete Mandatory Mediation? ✔ YES            NO




 *****************************************************************************
Pursuant to Fed. R. Civ. P. 26(f) a conference was held on ______________
                                                           04/27/2020     at
____________________ with the participation of:
(telephonically)                                                             (Date)
                              (Place)
Lisa Rosenthal, Esq.
____________________________for        plaintiff(s)

____________________________for
Thomas K. Murphy, Esq.
defendant(s)_______________________________________________
              County of Columbia


     (party name)
____________________________for
Richard S. Sklarin, Esq.
defendant(s)_______________________________________________
                Perez, DeLisle and Columbia-Greene Humane Society, Inc..


      (party name)

At the Rule 16(b) conference, the Court will issue an order directing the future proceedings in
this action. The parties are advised that failure to comply with this order may result in the
imposition of sanctions pursuant to Federal Rules of Civil Procedure 16(f).


Please detach this case management plan form and file electronically with the
Clerk no later than seven (7) days in advance of the conference date.


w:\genorder\go25.wpd
Case Management Plan
November 4, 2013
